Title: 10th.
From: Adams, John Quincy
To: 


       Mr. Porter the Minister of Roxbury, preach’d here; he is a pretty good Speaker. His discourse in the forenoon was from Revelations XI. 17th. We give thee thanks O, Lord God Almighty, which art, and wast, and art to come; because thou hast taken to thee thy great Power, and hast reigned. And in the afternoon from John I. 45, 46. Philip findeth Nathanael, and saith unto him, We have found him of whom Moses in the Law, and the Prophets, did write, Jesus of Nazareth, the Son of Joseph? And Nathanael said unto him, Can there any good thing come out of Nazareth? Philip saith unto him, Come and See. Mr. Por­ter’s Language is Good, and his manner of preaching better than Common. But I suppose him not to be very deep, as a divine; he is indeed yet a young Man. Cranch and myself dined at the President’s. Mrs. Willard is as different in her manners, from the President, as can be. They form quite a contrast. Mrs. W. is easy, and unaffected: and appears not to be made for Cerimony. He is stiff and formal; attached to every custom, and trifling form; as much as to what is of Consequence; however, he was quite sociable; much more so indeed than I should have expected.
      